1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT C. WILLIAMS,                             )   Case No. 1:17-cv-00916-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER OVERRULING PLAINTIFF’S
13          v.                                       )   OBJECTIONS TO THE COURT’S JUNE 28, 2019,
                                                         ORDER
14                                                   )
     GERARDO ALCALA, et al.,
                                                     )   [ECF No. 85]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Robert C. Williams is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s objections to the Court’s June 28, 2019, order granting

20   Defendants motion to modify the scheduling order and extending the dispositive motion deadline.

21          On June 28, 2019, Defendants filed a motion for a fourteen-day extension of time to file a

22   dispositive motion and based on the showing of good cause the Court granted the request this same

23   day. (ECF No. 85.)

24          Plaintiff objects to the Court’s June 28, 2019, order and argues that despite the unexpected

25   death of defense counsel’s family member, counsel prepared a six-page proposal and declaration

26   motion and did not exercise due diligence. Plaintiff’s objection is overruled. Contrary to Plaintiff’s
27   argument, the fact that defense counsel prepared a detailed request for an extension of time

28   demonstrates due diligence in attempting to set forth good cause in requesting a minimal extension of

                                                         1
1    the dispositive motion deadline given the unforeseen circumstance. Further, Deputy Attorney

2    General, Diana Esquivel is the primary attorney assigned to this case who is most familiar with the

3    case and started to draft the motion for summary judgment at the time the request for an extension was

4    filed. Accordingly, Plaintiff’s objection to the Court’s June 28, 2019, is OVERRULED.

5
6    IT IS SO ORDERED.

7    Dated:    July 12, 2019
8                                                     UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
